Opinion by
Beaver, J.,
This case was, on the whole, one for the jury. The plaintiff was not only a wife but a mother. Her child, the granddaughter of the defendant, lived with and was maintained by her. There was sufficient consideration for the contract alleged to have been made for the payment of $5.00 per week to the plaintiff. We have: first, the natural love and affection of father for son; second, the desire to avoid the family disgrace occasioned by proceedings against the son for desertion; third, the compromise of these proceedings, if they were pending at the time of the making of the contract; fourth, the ultimate liability of the grandfather for the support of his grandchild under the act of June 13,1836. Some of these considerations, standing alone, although a good, might not be a valuable, consideration which would support an executory contract. Taking them together, however, we think the court below was clearly right in holding that they constituted a sufficient con*119sideration to support the contract alleged in the plaintiff’s statement.
The statement is not printed by either appellant or appellee and we are left to gather its contents as best we may from the quotations made by the appellant in Ms argument. Was the contract made as alleged? Did it relate to the compromise of proceedings against the plaintiff’s husband for desertion then pending and was it to continue until similar proceedings might be prosecuted in the future? These were questions of fact for the jury, based upon contradictory testimony and which might have been found either way, under the evidence. They were questions of fact, however, pure and simple. They were fairly submitted to the jury for their finding.
A careful examination of the 'record fails to disclose any error which will justify an interference with the judgment. It is, therefore, affirmed.